Case 2:20-cv-03649-PBT Document 43-2 Filed 06/08/21 Page 1 of 4




                       Exhibit B
           Case 2:20-cv-03649-PBT Document 43-2 Filed 06/08/21 Page 2 of 4



                                                                         ERIC E. REED
2000 Market Street                                                       Direct No: 215.299.2741
                                                                         Email: EReed@FoxRothschild.com
20th Floor
Philadelphia, PA 19103-3222
Tel (215) 299-2000 Fax (215) 299-2150
www.foxrothschild.com




April 16, 2021

VIA EMAIL (JPECK@HOMANSPECK.COM)
Julianne L. Peck, Esq.
Homans Peck LLC
43 Paoli Plaza #426
Paoli, PA 19301

          Re:       Polysciences, Inc. v. Joseph T. Masrud, Civil Action No. 2:20-cv-03649-PBT

Dear Ms. Peck:

We write in response to your letter dated March 23, 2021 (the “March 23rd Letter”).

Preliminarily, we note that we take issue with several mischaracterizations contained in the March
23rd Letter. While we specifically address each of your raised issues below, we note that you
continuously take issue with the fact that many of Polysciences’ documents are emails. Although
Polysciences has produced technical documents responsive to Mr. Masrud’s document requests,
as we have mentioned before, Mr. Masrud’s document requests covered a broad scope of
documents. Therefore, it should be expected that many responsive documents would in fact be
emails, especially those relating to the circumstances surrounding Mr. Masrud’s departure from
Polysciences and the discovery of his misappropriation thereafter. To complain that Polysciences
produced mostly emails is completely unwarranted, as Mr. Masrud did not simply request
technical documents, and in fact, the emails support Polysciences’ allegations and corroborate the
technical documents.

ESI Production:

The March 23rd Letter complains that Polysciences produced emails in non-native form. First,
Polysciences draws your attention to its Specific Objections to Definitions and Instructions, found
in its objections and responses to both sets of Mr. Masrud’s document requests. As clearly stated
therein, Polysciences objected to producing, “ESI as single-page TIFF images, accompanied by
load files for internal and external metadata in Concordance.dat file format, and for images in
IPRO.lpt format, extracted or OCR’ed text in .txt files, and, as specified, native files,” and instead
stated that it would produce responsive documents in pdf format until there was an agreed upon
protocol regarding ESI. The parties never reached an agreement, and therefore, Polysciences
continued to produce in pdf format, as this was the fastest and most cost-efficient method of
        Case 2:20-cv-03649-PBT Document 43-2 Filed 06/08/21 Page 3 of 4




Julianne L. Peck, Esq.
April 16, 2021
Page 2

production. We also note that Mr. Masrud has similarly only produced in pdf format. And, as
admitted in the March 23rd Letter, Mr. Masrud never objected to the format in which Polysciences
produced its several previous document productions.

Second, we want to make it abundantly clear that Polysciences absolutely did not produce its
documents in an intentionally disorganized fashion as you allege in the March 23rd Letter.
Polysciences stands by the fact that the documents were in fact produced in compliance with Rule
34. We do not understand your claim that neither counsel nor Masrud can “organize the emails in
preparation for litigation.”

AEO Designations:

As we articulated in our letter of December 4, 2020 and subsequent email correspondence from
December 15, 2020 - December 16, 2020, we have devoted significant attention and effort to
designating Polysciences’ production, and further attention and effort in response to your
concerns. We will stand on the current designations.

Contrary to your suggestions, and again as previously stated, Polysciences did not just make
blanket AEO designations, nor do these designations prevent Masrud from defending his case.
For example, Mr. Masrud should be fully aware of what he inappropriately took from
Polysciences. Counsel can view Polysciences’ highly sensitive trade secret documents and
provide Mr. Masrud with sufficient information regarding these documents for him to properly
mount a defense. As we have reiterated multiple times, Mr. Masrud started a directly competing
company and the disclosure of the highly sensitive business information contained within these
documents is highly likely to cause significant harm to Polysciences if disclosed to Mr. Masrud
and/or give Mr. Masrud an unfair competitive position. There is absolutely no need to show Mr.
Masrud these documents, which could unfairly refresh his recollection and give him a competitive
advantage over Polysciences.

This very same logic applies to testing and customer related communications that occurred after
Mr. Masrud left Polysciences. Documents relating to audits and testing that were not shared with
the public or customers are considered highly sensitive business information and are to be treated
as such. Similarly, the mere fact that Mr. Masrud once had contact with Polysciences’ customers
does not preclude AEO status or change the high likelihood that Mr. Masrud will use this
information to give Serochem an unfair competitive advantage. Whether a customer or distributor
is “likely known” to Mr. Masrud is immaterial. The information is still highly sensitive business
information that a direct competitor would unfairly use to its advantage.

We again state that under the language of the protective order, counsel may show any AEO
designated documents to Mr. Masrud that he received or authored. However, just because Mr.
Masrud may have received or authored a document does not negate the sensitivity of the
        Case 2:20-cv-03649-PBT Document 43-2 Filed 06/08/21 Page 4 of 4




Julianne L. Peck, Esq.
April 16, 2021
Page 3

information contained therein. Your positions would completely thwart any conceivable AEO
designation. Polysciences stands by its designations.1

                                                 ***

I trust that this satisfies your concerns, but we remain available to discuss these issues should you
wish to do so.

Separately, we note that our letter dated January 26, 2021, requested supplementation of Mr.
Masrud’s production and/or answers as to Request Nos. 6 and 15, and Interrogatory No. 2, which
generally relate to Serochem’s sales of its PEI Products. In your letter dated February 1, 2021,
you confirmed that Mr. Masrud would supplement his response to Request No. 6 and Interrogatory
No. 2. Please identify when we can expect such supplementation.

Similarly, we note that Mr. Masrud’s document production contains a sparse amount of email
communications. This is concerning especially given the fact that Mr. Griffin has produced
documents and communication that Mr. Masrud should have presumably had in his possession as
well, but yet, did not produce in his document production. Please state whether, as part of your
document collection and review, you performed an electronic search of Mr. Masrud and
Serochem’s computers and email accounts and collected both Mr. Masrud’s and Serochem’s
emails.

Polysciences reserves all rights.

Sincerely yours,




Eric E. Reed




1
  The March 23rd Letter also complains that AEO documents are interspersed through the production. See
the March 23rd Letter at p. 3. This is a bizarre complaint, as this should be expected. As stated supra,
Polysciences did not reorganize the production or sort the documents by confidentiality designation. The
documents were produced in the order that they were maintained on the eDiscovery platform. Thus, it
should be expected that AEO documents would be interspersed throughout the production. Further, each
page of each document contains a confidentiality designation. Upon review of the production, counsel
should be readily able to separate the AEO documents from the rest of the production, as Mr. Masrud
expects counsel for Polysciences to do with his production as well.
